DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Claims 2 and 6 stand rejected under Section 112(b).  Claims 2 and 6 stand objected to for informalities.  The specification and drawings stand objected to.  Claims 1, 3-5, and 7-12 have been indicated as having allowable subject matter.
Applicants amended claims 2 and 6, and provided amendments to the specification.  Applicants argue that the application is in condition for allowance.
Turning first to the drawing objections: Applicants addressed the drawing objections by amending the specification.  No new matter has been added, and the amendments are entered.  The objections to the drawings are withdrawn.
Specification: Applicants’ amendments address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the specification are withdrawn.  The Office notes additional amendments to the specification to correct for additional informalities.  These amendments add no new matter and are accepted and entered.
Claim objections: Applicants’ amendments to claims 2 and 6 address the previously noted objections and are accepted and entered.  No new matter has been added.  The previously noted objections to the claims are withdrawn.

The Office notes applicants’ additional changes to claims 1, 3, and 11.  These changes add no new matter and are accepted and entered.
Updated searches yielded no further references that anticipate or render obvious the claims, or that could be used with the previously identified prior art to render obvious the claims.  For these reasons, claims 1-12 are allowed.
Note: Minor amendments to claims 1 and 3 are made, below, to address a couple of informalities.  The amendment to claim 1 is to make the reference to the organic electroluminescence device layer consistent throughout claim 1.  The amendment to claim 3 is the spell out OLED similar to that in claim 1, line 1.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, line 2: Add “organic” before “electroluminescence”.
Claim 3, line 1: Change “OLED” to “organic electroluminescence device (OLED)”.


Reasons for Allowance
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “[a] flexible organic electroluminescence device (OLED) display panel, comprising a flexible substrate and an [organic] electroluminescence device (OLED) layer, wherein at an upper end of the flexible OLED display panel, the flexible substrate comprises a through hole, the through hole is defined through the flexible substrate along a direction of a thickness of the flexible substrate, a transparent layer is filled into the through hole of the flexible substrate, the organic electroluminescence device layer covers the flexible substrate and the transparent layer, a surface of the transparent layer facing the organic electroluminescence device layer is flush with a surface of the flexible substrate facing the organic electroluminescence device layer, and the organic electroluminescence device layer comprises a plurality of thin film transistors arranged in an array and a plurality of organic electroluminescence devices arranged in an array, wherein each of the organic electroluminescence devices is controlled by a corresponding one of the thin film transistors to emit light, and the through hole is a notch”, in combination with the remaining limitations of the claim.
With regard to claim 2: The claim has been found allowable due to its dependency from claim 1 above.
With regard to claim 3: The claim has been found allowable because the prior art of record does not disclose “[a] flexible [organic electroluminescence device (OLED)] 
With regard to claims 4-12: The claims have been found allowable due to their dependency from claim 3 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567.  The examiner can normally be reached on Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897